 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7   CARL ALEXANDER BRICO,

 8                               Plaintiff,                CASE NO. 2:19-cv-01855-RAJ-BAT

             v.                                            ORDER GRANTING EXTENSION
 9
                                                           OF JOINDER DEADLINE
10   WALGREENS, SINGLE SOURCE
     SECURITY LLC, TOTAL PUBLIC
11   SAFETY INC., KING COUNTY; PAUL
     SCHWENN, DAVID HOAG; DOES 1-21,
12
                                 Defendants.
13
            Plaintiff Carl Alexander Brico seeks an extension of the deadline for joining additional
14
     parties (present set for March 2, 2020) until June 2, 2020. Dkt. 25. Defendants do not oppose the
15
     requested extension. Id., at 3.
16
            For the reasons set forth in Plaintiff’s motion, the Court finds good cause for the
17
     extension requested. The extension does not affect any other deadlines set forth in the Court’s
18
     Order Setting Pretrial Schedule. Dkt. 25. Accordingly, it is ORDERED that Plaintiff’s motion
19
     (Dkt. 25) is GRANTED; the deadline for joining additional parties is June 2, 2020.
20
            DATED this 18th day of March, 2020.
21

22
                                                          A
                                                          BRIAN A. TSUCHIDA
23                                                        Chief United States Magistrate Judge


     ORDER GRANTING EXTENSION OF
     JOINDER DEADLINE - 1
